Citation Nr: 0607934	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  03-21 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, and if the claim is reopened, whether 
service connection is warranted.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus, and if the claim is reopened, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.

This case came to the Board of Veterans' Appeals (Board) from 
a June 2002 RO decision which found that new and material 
evidence had not been submitted to reopen the veteran's 
claims seeking service connection for bilateral hearing loss, 
tinnitus and thyroid cancer.  In February 2003, the veteran 
filed a notice of disagreement with the RO's decision 
concerning thyroid cancer.  In April 2003, the veteran 
submitted a notice of disagreement regarding hearing loss, 
and tinnitus.  A statement of the case was issued in August 
2003.  In August 2003, the veteran filed his substantive 
appeal, VA Form 9, which was specifically limited to the 
issues of service connection for bilateral hearing loss and 
tinnitus.


FINDINGS OF FACT

1.  In December 1997, the Board denied service connection for 
bilateral hearing loss and for tinnitus.  Evidence received 
since the Board's decision is new and material as it pertains 
to each the veteran's claims.

2.  The veteran had a right ear hearing loss disorder at the 
time of his entry into service, and this condition was not 
shown to have been aggravated during service.

3.  The first post-service medical evidence documenting a 
left and right ear hearing loss disorder was in March 1994, 
over twenty-three years after the veteran's discharge from 
the service.

4.  The first post-service medical evidence noting the 
veteran's complaints of tinnitus was in March 1994, over 
twenty-three years after the veteran's discharge from 
service.

5.  There is no medical opinion, or other competent evidence, 
linking the veteran's current bilateral hearing loss or 
bilateral tinnitus to his active military service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
Board's December 1997 decision, and the veteran's claims for 
service connection for bilateral hearing loss and for 
tinnitus are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001).  

2.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1131, 1137, 5107(a) (West 1991); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).  

3.  Tinnitus was not incurred in, or aggravated by, active 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen his claims of service 
connection for bilateral hearing loss and tinnitus, which 
were previously denied in a December 1997 Board decision.  
That decision is final, with the exception that the claim may 
be reopened if new and material evidence has been submitted 
since then, and if so reopened, the claim will be reviewed on 
a de novo basis.  38 U.S.C.A. §§ 5108, 7104; Evans v. Brown, 
9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2005).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001. See 66 Fed. Reg. 
45620 (Aug. 29, 2001).  Since the veteran's attempt to reopen 
his claims for service connection herein were received before 
that date, the law in effect when the claim was filed is 
applicable.  That is the standard discussed above.

Comparing the evidence received since the Board's December 
1997 decision to the evidence of record before then, the 
Board finds that the additional evidence submitted includes 
at least some evidence which is new and material as to both 
the issues of service connection for bilateral hearing loss 
and for tinnitus.  Specifically, the newly submitted evidence 
additional testimony from the veteran regarding his inservice 
and post service history.  In short, new and material 
evidence has been submitted, and the claims for service 
connection for bilateral hearing loss and for tinnitus must 
be reopened.  The Board shall now address each of these 
claims on the merits.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including sensorineural hearing loss, will be rebuttably 
presumed if they are manifest to a compensable degree within 
the year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

Impaired hearing is considered a disability for VA purposes 
when:  the auditory threshold in any of the frequencies of 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2005).   

	i.  Right Ear Hearing Loss

Generally, veterans are presumed to have entered active 
service in sound condition as to their health except for 
defects noted at the time of examination for entrance into 
service.  38 U.S.C.A. § 1111 (West 1991); See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  In the present case, 
however, the veteran's entrance examination, dated in May 
1969, revealed hearing loss in the veteran's right ear.  
Specifically, the examination report shows a pure tone 
threshold in the right ear of 50 decibels at 4,000 Hertz, and 
the presumption of soundness on entry does not arise.  This 
level of hearing loss qualifies as right ear hearing loss 
disability pursuant to 38 C.F.R. § 3.385 (2005).

The issue then, for service connection of the right ear 
hearing loss, is whether the disorder was aggravated in 
service, and 38 U.S.C. § 1153 and 38 C.F.R. § 3.306 are for 
application.  If a preexisting disorder is noted upon entry 
into service, service connection may be granted based on 
aggravation during service of that disorder.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b).  In such a case, a presumption 
of aggravation arises where there is an increase of 
disability during service unless there is a specific finding 
that the increase is due to the natural progress of the 
disease.  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition. Id.  
Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  Id.  

In this case, there is no showing of an inservice aggravation 
of the veteran's right ear hearing loss.  No complaints of or 
treatment for right ear hearing loss are shown in the 
veteran's service medical records.  Moreover, post service 
medical treatment records fail to document any complaints of 
or treatment for right ear hearing loss for many years 
following the veteran's discharge from the service.  

In May 2003, the veteran underwent a VA audiological 
examination.  The VA examiner noted that the veteran's claims 
folder had been reviewed.  Historically, the veteran reported 
no loud noise exposure prior to service, but indicated that 
he worked in construction, and helped pour black top.  His 
inservice duties involved artillery fire, and he was 
therefore exposed to significant noise exposure during 
service.  He reported one incident in which both of ears bled 
following a fire mission.  Following his discharge from the 
service, the veteran reported that he worked at a Carrier 
factory for the past 16 years.  Based upon his review of the 
file, and physical examination of the veteran, the VA 
examiner opined that there was no indication that the 
veteran's right ear hearing loss was aggravated while in 
service, and that it was not likely that the veteran's 
current hearing loss was related to his exposure to noise 
while in the service.

As a layman, the veteran does not have competence to provide 
a medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

Although the Board does not contest the veteran's allegation 
that he had significant noise exposure during service, there 
simply is no evidence of an inservice aggravation of his pre-
existing right ear hearing disorder.  There remains a 
complete absence of any treatment or complaints of hearing 
loss until a September 1980 medical treatment report, which 
simply notes "some right ear hearing loss."  This report is 
dated over nine years after the veteran's discharge from the 
service.   Thereafter, the next reference in the record to a 
hearing loss disorder is not shown until March 1994, over 
twenty-three years after the veteran's discharge from the 
service.  Moreover, that report noted that the veteran was 
hired in 1981, and that his position exposed him to loud 
noise.

The veteran's representative has argued that 38 U.S.C.A. 
§ 1154(b) supports a grant of service connection in this 
case.  The Board, however, disagrees with this assertion.  In 
support of his claim, the veteran has testified, and his 
service personnel records verify, that he served in an 
artillery unit.  In January 1996, the veteran testified that 
he experienced blood coming out of one ear following a 
particularly busy day of fire missions, and that he sought 
treatment for this condition from a medic.  In April 1997, 
the veteran testified that both ears were bleeding following 
this incident, and that both ears were treated.  

After reviewing the claims folder, the Board finds that the 
veteran has not made any specific allegation of a combat-
related inservice injury causing his right ear hearing loss.  
Specifically, at his hearing before the RO in February 1996, 
the veteran testified that he did not notice any hearing loss 
during service.  He stated that he first noted his hearing 
loss about a year after his discharge from the service.  The 
Board also notes that his discharge examination, performed in 
February 1971, noted that his ears, drum and hearing acuity 
levels were all normal.  

Moreover, even if the Board were to accept such an allegation 
from the veteran, the reduced evidentiary burden under 
38 U.S.C.A. § 1154(b) only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence. Brock v. Brown, 10 Vet. 
App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  On 
this point, the objective evidence of record remains 
completely silent as to any treatment for hearing loss for 
many years following his discharge from active duty.  
Moreover, the VA examiner considered this very allegation, 
and opined that there was no inservice aggravation of right 
ear hearing loss.
 
As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).
      
      ii.  Left Ear Hearing Loss

After a thorough review of the veteran's claims file, the 
Board concludes that evidence of record does not show that 
the veteran sustained a left ear hearing loss during service.  
While the Board accepts the veteran's contentions regarding 
his duties as an artillery loader and his exposure to heavy 
artillery noise in relation thereto, this testimony alone 
does not establish that he sustained chronic hearing loss in 
his left ear during service.  While lay testimony is 
competent to establish the occurrence of an injury, it is not 
competent to provide a medical diagnosis. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The report of the 
veteran's audiological evaluation performed pursuant to his 
discharge examination in February 1971, when compared to the 
results of his pre-induction audiological examination 
performed in May 1969, does not show that he incurred a 
hearing loss disorder, in either ear, during service.  
Moreover, the post service medical evidence of record fails 
to document a left ear hearing loss for many years following 
the veteran's discharge from service.  Specifically, the 
first documented left ear hearing loss shown in the record is 
dated in 1994, over twenty-three years after the veteran's 
discharge from the service.  Moreover, an earlier VA 
treatment report, dated in September 1980, noted that the 
veteran's left ear hearing acuity was 20/20.  

In May 2003, the veteran underwent a VA audiological 
examination.  Based upon his review of the file, and physical 
examination of the veteran, the VA examiner opined that there 
was no indication that the veteran's hearing loss was 
aggravated while in service.  The VA examiner further opined 
that it was not likely that the veteran's current hearing 
loss was related to his exposure to noise while in the 
service.

Although the Board accepts the veteran's allegation of 
inservice noise exposure, as well as an incident in which his 
ears bled, there is no continuity of treatment following 
therefrom.  Accordingly, no chronic left ear hearing loss 
originating during service has been shown, in the absence of 
supporting medical evidence of such a causal connection with 
service.  Therefore, the preponderance of the evidence is 
against service connection for left ear hearing loss.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).





      iii.  Tinnitus

After a thorough review of the veteran's claims file, the 
Board concludes that evidence of record does not show that 
the veteran sustained a chronic tinnitus disorder during 
service.  Additionally, there is no competent medical 
evidence linking the veteran's current complaints of tinnitus 
to any service injury or disease. 

Although the Board can accept the veteran's contentions 
regarding his duties as a artillery loader while in the 
service, this testimony alone does not establish that he 
developed chronic tinnitus during service, which persists to 
the present.  While lay testimony is competent to establish 
the occurrence of an injury, it is not competent to provide a 
medical diagnosis. See Espiritu, 2 Vet. App. at 495.  A 
comparison of the veteran's audiological evaluation performed 
pursuant to his discharge examination in February 1971, when 
compared to the results of his pre-induction audiological 
examination performed in May 1969, does not show that he 
incurred a hearing loss disorder during service.  Moreover, 
his discharge examination, dated February 1971, indicated 
that his ears and eardrums were normal.  At the January 1996 
hearing in this matter, the veteran indicated that he did not 
have any ringing in his ears during his active duty service.  
The first post-service medical evidence noting the veteran's 
complaints of ringing in his ears was the report of his 
private audiological examination, dated March 1994, twenty-
three years after his discharge from service.  Although that 
examination report indicated that the veteran had ringing in 
his ears on the day of the examination, it also indicated 
that he had not had severe constant ringing in his ear within 
the past 12 months.  The report of a subsequent examination, 
performed in March 1995, indicated that he did not have any 
ringing in his ears and that he had no had severe constant 
ringing in his ears during the previous 12 months.  

In May 2003, the veteran underwent a VA audiological 
examination.  The VA examiner noted that he had reviewed the 
veteran's claims folder pursuant to this examination.  The 
report noted that the veteran initially stated that his 
tinnitus began twelve or thirteen years ago, he later 
indicated that it had persisted since the 1980s or 1970s, and 
he did not know the etiology.  Based upon physical 
examination of the veteran, and a complete review of the 
claims folder, the VA examiner opined that it was not likely 
that the veteran's currently reported tinnitus was related to 
his military service.  

In conclusion, the Board finds that there is no competent 
medical evidence of an inservice occurrence or aggravation of 
tinnitus in service.  The Board also finds that there is no 
competent medical evidence linking his current symptoms of 
tinnitus to his active duty service.  Therefore, the 
preponderance of the evidence is against service connection 
for tinnitus.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, rating actions, statements of the case and 
supplemental statement advised the veteran what information 
and evidence was needed to substantiate his claims herein and 
what information and evidence had to be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
The documents also advised him what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran was 
examined and a VA medical opinion was obtained in connection 
with this matter.  Thus, the Board considers the VA's duty to 
assist is satisfied.   

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran at every stage of 
this case as it pertains to the claim herein adjudicated.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  








ORDER

The veteran's claims for service connection for bilateral 
hearing loss and for tinnitus are reopened.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


